United States Court of Appeals
                     For the First Circuit

No. 20-1953
                    UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                        DIOVANNI CARTER,

                     Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court, issued on December 2, 2021, is
amended as follows:
     On page 2, line 24 and page 3, lines 1-2, change "Carter
handed one of his associates a gun while driving the getaway
vehicle and instructed his associates to shoot at the police" to
be "Carter had given one of his associates a gun before the
robbery. While driving the getaway vehicle, Carter instructed his
associates to shoot at the police"